DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Claims 1-18 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Urban et al (US Publication No. 2013/0290117 A1) teaches user action in the form of movement of a tracking device on a webpage, represented by cursor gestures on the webpage, is used to detect if a user intends to leave the webpage, upon detection of an intent to leave the webpage, an advertisement may be displayed to a user.

Eastham et al (US Publication No. 2013/0179794 A1) teaches a metric may be assigned to a particular user generated content, where the metric indicates an extent to which the particular user generated content is associated with a particular browsing behavior.
Urban, Marra, Eastham and other prior arts do not singularly or in combination disclose the limitations of: “obtaining a stream depth measure of the content stream based on the detected user activities; generating a depth-dependent function based on the stream depth measure and a tipping point dynamically determined based on the detected user activities including a speed and/or an acceleration of scrolling the content stream; calculating a user engagement score for each of the plurality of content items in the content stream based on the depth-dependent function and a respective depth of the content item in the content stream” as recited in claims 1, 7, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148